DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-7, 14-20, 23 and 24 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Honda (US 2018/0015666).
Regarding claim 1, Honda teaches an additive manufacturing system (three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising:
a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]);
a nozzle (215) in communication with the reservoir (212) for depositing granular material feedstock (220) from the reservoir through the nozzle in a controlled fashion capable to form at least one layer of a part ( (see Figs. 2-5;[0046] and [0049-0050])
an excitation source (i.e. a vibrator (231) configured to vibrate a vibrating ball (202)) capable for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle (i.e. vibrator (231) is connected to flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]), to thus produce a controlled release of the granular material feedstock from the nozzle as needed to pattern the granular material feedstock as necessary to form a layer of the part (see Fig. 2;[0046] and [0050-0053]).  In addition, since the claimed system and the taught device in the reference is substantially identical to that of the claim, claimed functions are presumed to be inherent (Please see MPEP 2112.01 I for further details).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0252820 – of record) in view of Honda (US 2018/0015666).
Regarding claim 1, Myerberg teaches an additive manufacturing system (800) (Abstract; Fig. 8), comprising:
a reservoir (812) capable for holding particles of dry, powdered granular material feedstock (810) (see Fig. 8; [0039] and [0204]);
a nozzle (802) in communication with the reservoir for depositing granular material feedstock (810) from the reservoir through the nozzle in a controlled fashion capable to form at least one layer of a part (840) (see Fig. 8;[0204-0206]); and
an excitation source (i.e. ultrasonic transducers (854)) capable for applying a signal which induces a controlled release of the granular material feedstock from the nozzle as needed to pattern the granular material feedstock as necessary to form a layer of the part (see Fig. 8; [0206]). 
However, Myerberg does not explicitly teach that the excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock. 
 In the same filed of endeavor, 3-D printing,  Honda teaches three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]); a vibrator (231) vibrating a vibrating ball (202) which induces a vibratory motion in at least one of a nozzle (215) or the granular material feedstock within the nozzle, wherein the vibrator  is connected to a flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing system as taught by Myerberg with a configuration of an excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock as taught by Honda for the purpose of providing a flow control system that will allow to quantitatively spread a material without clogging a supply port with the material (see [0014]). 
Regarding claim 20, Myerberg teaches an additive manufacturing system (800) (Abstract; Fig. 8), comprising:
a reservoir (812) capable for holding particles of dry, powdered granular material feedstock (810) (see Fig. 8; [0204]);
a nozzle (802) in communication with the reservoir for depositing granular material feedstock from the reservoir through the nozzle in a controlled fashion capable to form at least one layer of a part (840) (see Fig. 8;[0204-0206]); and
an excitation source (i.e. a transducer (854) and vibrator (620) disposed adjacent the nozzle (802) for applying a signal which induces a controlled release of the granular material feedstock from the nozzle as needed to pattern the granular material feedstock as necessary to form a layer of the part (see Fig. 6  and Fig. 8; [0165] and  [0206]).  However, Myerberg does not explicitly teach that the excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock. 
 In the same filed of endeavor, 3-D printing,  Honda teaches three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]); a vibrator (231) vibrating a vibrating ball (202) which induces a vibratory motion in at least one of a nozzle (215) or the granular material feedstock within the nozzle, wherein the vibrator  is connected to a flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing system as taught by Myerberg with a configuration of an excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock as taught by Honda for the purpose of providing a flow control system that will allow to quantitatively spread a material without clogging a supply port with the material (see [0014]). 
Modified Myerberg in view of Honda further teaches a setting subsystem (a plasma source (870)) configured to act on the patterned granular material feedstock (810) to set the patterned granular material feedstock layer before proceeding to form a new subsequent layer of the part (840) (see Fig. 8;[0206],[0208]).
 In addition, since the claimed system and the taught device in the reference is substantially identical to that of the claim, claimed functions are presumed to be inherent, the nozzle is capable to pattern the granular material feedstock as necessary to form a layer of the part (see [0008]). (Please see MPEP 2112.01 I for further details).

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orme-Marmarelis (US 2017/0216918 – of record) in view of Honda (US 2018/0015666).
Regarding claim 1, Orme-Marmarelis teaches an additive manufacturing system (see Fig. 2; [0006] and [0010]), comprising:
a reservoir (14) capable for holding particles of dry, powdered granular material feedstock (molten metal) (see Fig. 2; [0047]);
a nozzle ((orifice (30)) in communication with the reservoir (16) for releasing the granular material feedstock in a controlled fashion (i.e. a controller (26) controlling a transducer (20) which is connected to a rod (18) and the nozzle (30) for releasing the granular material feedstock in a controlled fashion) from the reservoir and the nozzle capable to form at least one layer of a part (see Fig. 2; [0049-0050]); and
an excitation source (i.e. a piezoelectric crystal or transducer (20) connected to a rod (18) to vibrate the rod) for applying a signal which induces a controlled release of the granular material feedstock from the nozzle (30) as needed (see Fig. 2; [0047-0050]).  However, Orme-Marmarelis does not explicitly teach that the excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock. 
 In the same filed of endeavor, 3-D printing,  Honda teaches three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]); a vibrator (231) vibrating a vibrating ball (202) which induces a vibratory motion in at least one of a nozzle (215) or the granular material feedstock within the nozzle, wherein the vibrator  is connected to a flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing system as taught by Orme-Marmarelis with a configuration of an excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock as taught by Honda for the purpose of providing a flow control system that will allow to quantitatively spread a material without clogging a supply port with the material (see [0014]).
Regarding claim 20, Orme-Marmarelis teaches an additive manufacturing system (see Fig. 2; [0006] and [0010]), comprising:
a reservoir (14) capable for holding particles of dry, powdered granular material feedstock (molten metal) (see Fig. 2; [0047]);
a nozzle ((orifice (30)) in communication with the reservoir for depositing granular material feedstock from the reservoir (14) through the nozzle in a controlled fashion (i.e. a controller (26) controlling a transducer (20) which is connected to a rod (18) and the nozzle (30)) capable to form at least one layer of a part (see Fig. 2; [0049-0050]); and an excitation source (i.e. a charge electrode (40)) is located near the orifice (30)) disposed adjacent the nozzle for applying a signal (i.e. charge electrode (40) is coupled to the controller (26) by electrical connection (42)) which induces a controlled release of the granular material feedstock (34) from the nozzle (30) as needed (see Fig.2 and Fig. 6; [0047], [0050] and [0061]).  However, Orme-Marmarelis does not explicitly teach that the excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock. 
 In the same filed of endeavor, 3-D printing,  Honda teaches three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]); a vibrator (231) vibrating a vibrating ball (202) which induces a vibratory motion in at least one of a nozzle (215) or the granular material feedstock within the nozzle, wherein the vibrator  is connected to a flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing system as taught by Orme-Marmarelis with a configuration of an excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock as taught by Honda for the purpose of providing a flow control system that will allow to quantitatively spread a material without clogging a supply port with the material (see [0014]). 
Modified Orme-Marmarelis in view of Honda further teaches a setting subsystem (deflection/cooling system (44)) configured to act on the patterned granular material feedstock( 34) capable to set the patterned granular material feedstock layer before proceeding to form a new subsequent layer of the part (see Fig.2 and Fig. 9A-B;[0068-0070] of Orme-Marmarelis).  Since the claimed system and the taught device in the reference is substantially identical to that of the claim, claimed functions are presumed to be inherent, the nozzle is capable to pattern the granular material feedstock as necessary to form a layer of the part (Please see MPEP 2112.01 I for further details).

Claims 1-7, 14-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0087632 – of record)  in view of Honda (US 2018/0015666).
Regarding claim 1, Mark teaches an additive manufacturing system (Abstract; Fig.1), comprising:
a reservoir (10a) capable for holding particles of dry, powdered granular material feedstock (molten metal) (see Fig. 4;[0036-0038]); a nozzle (print head nozzle) in communication with the reservoir capable for releasing the granular material feedstock (206) in a controlled fashion from the reservoir to form at least one layer (206) of a part (see Figs. 3-5;[0017] and [0037-0039]); and
an excitation source (i.e. a transducer (205b) connected via a shaft (205a) to vibrate a disk (205)) capable for applying a signal which induces a controlled release of the granular material feedstock (206) from the nozzle as needed capable to pattern the granular material feedstock as necessary to form a layer of the part (see Figs.1 and 4-7; [008], [0039-0040], [0043]and [0073]).
However, Mark does not explicitly teach that the excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock. 
 In the same filed of endeavor, 3-D printing,  Honda teaches three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]); a vibrator (231) vibrating a vibrating ball (202) which induces a vibratory motion in at least one of a nozzle (215) or the granular material feedstock within the nozzle, wherein the vibrator  is connected to a flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing system as taught by Mark with a configuration of an excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock as taught by Honda for the purpose of providing a flow control system that will allow to quantitatively spread a material without clogging a supply port with the material (see [0014]). 
Modified Mark in view of Honda further teaches a setting subsystem (a plasma source (870)) configured to act on the patterned granular material feedstock (810) to set the patterned granular material feedstock layer before proceeding to form a new subsequent layer of the part (840) (see Fig. 8;[0206],[0208]).
Regarding claim 20, Mark teaches an additive manufacturing system (1000) (see Fig. 1), comprising:
a reservoir (10a) capable for holding particles of dry, powdered granular material feedstock (206) (see Fig. 4; [0038]); a nozzle (print head nozzle) in communication with the reservoir for depositing granular material feedstock from the reservoir through the nozzle (print head nozzle) in a controlled fashion capable to form at least one layer of a part (180) (see Figs.1, 4-5 and Fig. 13; [0034], [0037-0040]); and
an excitation source (i.e. a transducer (205b) connected via a shaft (205a) to vibrate a disk (205)) capable disposed adjacent the nozzle (print head nozzle) for applying a signal which induces a controlled release of the granular material feedstock from the nozzle as needed to pattern the granular material feedstock as necessary to form a layer of the part (see Figs.4-7; [0039] and [0043]). 
However, Mark does not explicitly teach that the excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock.  In the same filed of endeavor, 3-D printing,  Honda teaches three-dimensional laminating and shaping apparatus (200)) (Fig. 2), comprising a reservoir (material storage (212)) capable for holding particles of dry, powdered granular material feedstock (220) (see Fig. 2; [0047-0048]); a vibrator (231) vibrating a vibrating ball (202) which induces a vibratory motion in at least one of a nozzle (215) or the granular material feedstock within the nozzle, wherein the vibrator  is connected to a flow rate controller (203) generates a signal for vibrating the vibrator (231)), to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock (i.e. the vibrating ball is controlled by the flow rate controller (203) to allow for an  open and close position) (see Fig. 2;[0046] and [0050-0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing system as taught by Mark with a configuration of an excitation source configured for applying a signal which induces a vibratory motion in at least one of the nozzle or the granular material feedstock within the nozzle, to control both on and off flow of the granular material feedstock and a flow rate of the granular material feedstock as taught by Honda for the purpose of providing a flow control system that will allow to quantitatively spread a material without clogging a supply port with the material (see [0014]). 
Modified Mark in view of Honda further teaches a setting subsystem (i.e. cooling system (210)) configured to act on the patterned granular material feedstock (206) to set (i.e. cooling the droplets) the patterned granular material feedstock layer before proceeding to form a new subsequent layer of the part (see Fig. 1 and  6;[008],[0041] and [0070-0073]).
In addition, since the claimed system and the taught device in the reference is substantially identical to that of the claim, claimed functions are presumed to be inherent, the nozzle is capable to pattern the granular material feedstock as necessary to form a layer of the part (Please see MPEP 2112.01 I for further details).
Regarding claim 2, Mark further teaches the system, further comprising a setting subsystem (i.e. cooling system (210)) configured to act on the patterned granular material feedstock (206) to set (i.e. cooling the droplets) the patterned granular material layer before proceeding to form a new subsequent layer of the part (see Fig. 1 and  6;[008],[0041] and [0070]).
 Regarding claim 3, Mark further teaches the system, wherein the excitation source (205) comprises a source configured to generate at least one of an acoustic signal or a mechanical signal (see [0039] and [0043]).
Regarding claim 4, Mark further teaches the system, further comprising an element (vibrating plunger (205)) disposed within the nozzle (print head nozzle) for providing a controlled, vibratory mechanical signal to the granular material feedstock to assist in controlling release of the granular material feedstock from the nozzle in response to the signal generated from the excitation source (see Figs. 4-7; [0039] and [0043]).
Regarding claim 5, Mark further teaches the system, wherein the element comprises an elongated rod (shaft (205a)) (see Fig. 5; [0043]).
Regarding claim 6, Mark further teaches the system, further comprising a syringe (i.e. based on Fig. 1 of the instant disclosure a syringe is an example of a reservoir, thus reservoir (10A) reads on the claimed syringe) located within the nozzle (print head nozzle), the syringe receiving the granular material feedstock (206) and controllably releasing the granular material feedstock; and wherein the elongated rod is disposed inside the syringe (see Figs. 4-5; [0036]).
Regarding claim 7, Mark further teaches the system, wherein the excitation source comprises a transducer (205b) operably associated with the nozzle, the transducer configured to provide the signal which causes the controlled, vibratory mechanical signal produced by the element (see Figs. 4-7; [0043]).
Regarding claim 14, Mark further teaches the system, further comprising an electronic controller (20) for controlling the excitation source to release the granular material feedstock in a manner to pattern the granular material feedstock as needed to form the layer of the part (see Figs.6-7;[0034],[0036] and  [0040]).
Regarding claim 15, Mark further teaches the system, further comprising an excitation motion control subsystem (106) for controlling movement of the excitation source (205) (see Fig. 5;[0043]).
Regarding claim 16, Mark further teaches the system, wherein the excitation motion control subsystem (106) controls motion of the excitation source in at least one of:
Along a single axis of movement; along two axes of movement perpendicular to one another; along three axes of movement perpendicular to one another; along four axes of movement; along five axes of movement; or along six axes of movement (see Figs. 5-6; [0043-0044]).
Regarding claim 17, Mark further teaches the system, wherein the setting subsystem comprises a subsystem configured to emit at least one of:
a binder which is applied to the patterned granular material feedstock; and
an optical signal which is used to heat the patterned granular material feedstock before a new layer of granular material feedstock is deposited (see Figs. 1-6; [0059], [0064] and [0083]).
Regarding claim 18, Mark further teaches the system, further including a nozzle motion control subsystem (i.e. print head drives (116, 118)) for controlling movement of the nozzle while the granular material feedstock is being released from the nozzle (see Figs. 1-2;[0034]).
Regarding claim 19, Mark further teaches the system, further comprising a motion control subsystem (actuator (120) connected to a controller (20)) for controlling motion of a table (16) onto which the granular material feedstock is released from the nozzle, while the granular material feedstock is flowing out from the nozzle (see Figs. 1-2 and Fig. 13; [0036] and [0056-0057]).
Regarding claim 23, Mark further teaches the system, further comprising at least one of:
a motion control subsystem (106) for controlling movement of the excitation source(see Figs. 5-6;[0043-0044]); or a motion control subsystem (i.e. print head drives (116, 118)) for controlling motion of the nozzle (see (see Figs. 1-2 and Figs. 5-6;[0034] and [0043-0044]).
Regarding claim 24, Mark further teaches the system, further comprising an element (vibrating plunger (205)) disposed in the nozzle (print head nozzle) and responsive to the signal from the excitation source (205b) to cause a vibratory motion to be imparted to the granular material feedstock within the nozzle, to thus assist in the controlled release of the granular material feedstock from the nozzle (see Figs. 4-7; [0039] and [0043]).
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered.
 With respect to the claim rejection(s) under 35 U.S.C. § 102 of amended claims, Applicant’s argument is found persuasive. Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Honda (US 2018/0015666). Applicant’s arguments are moot in view of the new grounds of rejection.
In response to Applicant arguments regarding the system of Orme-marmarelis being used with a molten metal feedstock and not dry, powdered feedstock as instantly claimed, Examiner respectfully submits that the dry, powdered feedstock is considered as material work upon by the apparatus and claim(s) 1-7, 14-20, 23 and 24 are directed towards an apparatus and as such will be examined under the following conditions. The material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). since the claimed system the taught device as by Orme-Marmarelis is substantially identical to that of the claim, claimed functions are presumed to be inherent, the nozzle is capable to pattern the granular material feedstock as necessary to form a layer of the part (Please see MPEP 2112.01 I for further details).
In response to applicant's argument that the system of Mark being used with a molten metal feedstock and not dry, powdered feedstock as instantly claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743